  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 1 of 35 PageID #:1522




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


JP MORGAN CHASE BANK,NA.et al,

                                Plaintiffs,
                                                       Case No. 18-cv-03447


   V.

                                                       Hon. Andrea R. Wood
BERNARD S. BLACK,et al.

                                Defendants,

           DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S. BLACK
        AND SAMUEL BLACK'S REPLY MEMORANDUM IN FURTHER SUPPORT
    SUPPORT OF THEIR MOTION TO COMPEL PRODUCTION OF DOCUMENTS

         This Court should grant Bernard and Samuel Black's("Movants") motion to compel and

order Anthony Dain ("Dain") and Jeanette Goodwin ("Goodwin") to produce all documents

responsive to Movants' production requests. Dain and Goodwin have not met their bxirden of

demonstrating a legitimate basis for withholding thousands of responsive communications on

grounds of privilege. On the contrary, their response and the operative privilege log are both so

patently deficient as to call into question their good faith, and make it appropriate for this court to

charge them for the costs Movants have incurred in having to bring a motion to compel production

of wrongly withheld documents.

         Dain and Goodwin have not produced their ovm privilege log. They instead rely entirely

on a log produced by Dain's law firm, Procopio Cory, Hargreaves & Savitch ("Procopio"). In

relying upon the Procopio privilege log, Dain and Goodwin ignore their obligation to search their

own personal records for documents and log what they believe is privileged.

         Moreover, even for communications included in the Procopio privilege log, Dain and

Goodwin, in their response to the motion to compel, ignore that they have the burden to


{5094/00005/00678783.DOCX/3}
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 2 of 35 PageID #:1523




demonstrate that communications are privileged in the first place, and that, when they then rely on

the common interest doctrine in asserting that privilege was not waived,to establish that all parties

to each communication had a valid common interest agreement with the others involved in the

communication and that the withheld communications fall within the common interest doctrine's


protections against disclosure. This burden must be met for each withheld document. Dain and

Goodwin have failed to meet their burden by:

   (1) Failing to explain how privilege could apply to communications in which no attorney
       representing any party in litigation was involved;

   (2) Failing to present any facts or evidence that withheld communications involved legal
       advice being procured or provided;

   (3) Failing to present any facts or evidence ofa common interest agreement, oral or written, to
       which all individuals included in specific communications were party at the time of each
        withheld communication;

   (4) Failing to provide any facts or evidence of a common interest agreement, oral or written,
       in place at the time ofthe communications; and

   (5) Failing to provide facts or evidence of an identifiable common interest with each party to
       each communication being withheld on common interest grounds.

Dain and Goodwin's claim of having relied in good faith on the Procopio privilege log is undercut

by glaring defects in that log, which include:

   (a) Assertions of common interest protection for communications with persons who were
         unaware of any common interest agreement;

   (b) Assertions ofcommon interest protection for communications with people such as a court-
       appointed forensic accountant, Pamela Kerr, and a court-appointed guardian ad litem for
         Bernard Black's minor children, Daniel and Jacob Black;

   (c) Claiming common interest protection for communications with persons not parties to the
       written joint defense agreement that some individuals signed beginning in May 2018; and

   (d) Claiming common interest protection for a communication with an attorney for the Chase
       entities that are the plaintiffs in this case.




{5094/00005/C0678783.DOCX/3}
   Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 3 of 35 PageID #:1524




          Instead of providing factual support for their facially-overbroad, improper claims of

privilege for thousands of communications, Dain and Goodwin rely on a discovery order entered

in "the Litvak Defamation Case" to support their position. However, neither Movants nor Dain

and Goodwin were parties in the Litvak Defamation Case and they did not litigate the common

interest privilege issue that arose in that case. Therefore, the discovery order from that case has

no preclusive effect in this case. Sanchez v. City ofChicago^ 880 F.3d 349,356-57(7th Cir. 2018).

Dain and Goodwin also fail to present any evidence of what email communications the Litvak

Defamation Case ruling covered.^ That makes it impossible to know what led the court to reach

the conclusion it did with respect to whatever communications were the subject ofthe order.

          The only other support that Dain and Goodwin offer is an affidavit from Jessica Duran,the

Procopio attorney who prepared the Procopio privilege log. That affidavit, however, further

reveals the bad faith ofDain,Goodwin and Dain's law firm in asserting privilege and the common

interest exception to waiver. Nothing in the affidavit satisfies the burden of providing a basis for

privilege for the specific withheld communications, nor the burden of showing the existence of a

common interest agreement between the persons who received any specific communication, much

less one in place at the time ofeach withheld communication.

          Ms. Duran says in her affidavit that Dain was not involved in document review or

preparation ofthe privilege logs, and that she alone performed those tasks. (Duran Affidavit at

3-5.) Although it is hard to believe that she would not confer with Dain about a subpoena directed

to Procopio, of which he is a partner, in a case in which Dain is a party, if true, Ms. Duran's

explanation admits that she did not consult with the only person in her firm who had the

 background and information to assist in evaluating what was privileged to begin with, and who


'Indeed, many of the communications over which Dain and Good>vin now claim privilege were disclosed in that
 litigation.


{5094/00005/00678783.DOCX/3}                         3
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 4 of 35 PageID #:1525




had entered into a common interest agreement, with whom, and when. Without speaking with

Dain or getting information from him, Ms.Duran had no way to know who the parties were to any

common interest or joint defense agreement, when any such agreement was reached, and what

common legal interest they may have had. That hardly speaks to good faith.

        Moreover, while there is a written"Common Interest and Joint Defense Agreement"signed

by some parties in or after May of 2018 (attached as Exhibit B hereto), Ms. Duran does not rely

on it in her affidavit or her prior communications with Movants' counsel about the Procopio

privilege log.      Regardless, that agreement was reached long after most of the withheld

communications occurred and does not include many of the individuals who were supposedly

parties to a common interest agreement. And Dain and Goodwin have provided no evidence of

any prior oral agreement.^ Therefore, the 2018 written agreement, even if valid as to its parties,

does not support withholding most ofthe withheld communications.

        Indeed, Ms. Duran could not, on her own, have had any basis to know of any supposed

prior oral agreement which predated the written agreement involving certain individuals,nor could

Ms.Duran have known ofany oral agreement that covered individuals who were not parties to the

written agreement. Yet, most of the communications Ms. Duran logged as subject to common

interest protection predated the written joint defense agreement and/or included people who were

not party to it. Neither Ms. Duran, nor Dain and Goodwin, have offered any factual basis for

withholding communications from production under the common interest doctrine.

         With regard to the initial question of whether communications were privileged, Ms. Duran

expressly disavowed any review of individual documents to determine whether they contained



^ The written agreement does not contain any recital or term referring to any prior oral agreement, which suggests that
there was no prior agreement.



{5094/00005/00678783.DOCX/3}
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 5 of 35 PageID #:1526




privileged information. In a letter to Movants' counsel, she stated that she had not done so,

asserting that Procopio, as a nonparty to this case, had no obligation to do so.^ Even if this is

correct as to Procopio, Dain and Goodwin,as parties, must conduct such a review, to satisfy their

burden of establishing privilege. Nothing in the record suggests that they have done so.

        At bottom, Dain and Goodwin have failed to provide this Court with any basis for

concluding that the communications they are withholding from production properly are privileged,

let alone protected from waiver of privilege under the common interest doctrine, much less that

they engaged in a good faith effort to make such determinations.

    L        The Operative Privilege Log and the Crux of this Dispute

        Dain nor Goodwin have not produced a privilege log in this case. Instead, their counsel

has advised that they are withholding documents from production based on the Procopio privilege

log, which, if Ms. Duran is to be believed, neither Dain nor Goodwin had any involvement in

preparing. Moreover, Dain and Goodwin must have responsive documents that Dain's law firm

never received. That is particularly true of Goodwin, who must have communicated with people

other than Dain. Those communications would not have been received by Procopio and be

included in the Procopio privilege log. Yet,Dain and Goodwin have neither disclosed, nor claimed

privilege for, any communications other than those that Procopio logged as privileged.

         Movants' counsel concedes, as Dain and Goodwin's coimsel pointed out, that Movants'

counsel mistakenly referred in the motion to compel to the second ofthree Procopio privilege logs

rather than to its most recent privilege log. Movants' counsel apologizes for that unintentional

error. Movants' counsel further acknowledges that, in the third privilege log (Exhibit B hereto).



^ See July 10,2019 letter from Jessica Duran ofProcopio Cory to Bryan Schumann of Strauss Malk & Feder at p. 3
(Procopio objects to [Movants' counsel's] request that it perform the overly burdensome task of manually reviewing
each document      "). A copy ofthat letter is attached as Exhibit A.



{5094/00005/00678783.DOa/3}
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 6 of 35 PageID #:1527




Dain's law firm finally withdrew some of its most specious assertions of privilege and common

interest made in its first two privilege logs. Notably, however, Movant's counsel had to labor for

months evaluating and disputing two prior lengthy privilege logs before Dain's law firm finally

conceded that communications with Movants, with Movants' counsel, with plaintiffs, with

plaintiffs' counsel and with court personnel were not privileged as previously logged. Even now,

Dain's law firm continues to assert common interest protection for communications with plaintiffs'

counsel, court personnel, and a court-appointed guardian for minor children Daniel and Jacob

Black, which plainly are not privileged. {See Ex. B,at line 613(email to cseps@ulmer.com);^ at

line 4576(email to Nora Renzulli, nrenzulli@nvcourts.govk and at lines 476, 1039, 1181,1183,

1189, 1195, 1198, 1200, 1201, 1205, 1207 (emails with Eve Markewich, the court-appointed

guardian for Bernard Black's minor children, Daniel and Jacob Black, in estate proceedings in

New York,in which Ms. Markewich is on the opposite side from Dain.)

         However,the crux ofthis discovery dispute does not center on Movants trying to get Dain

and Goodwin to produce communications with Movants' counsel or court personnel. Movants

merely referred to those communications being withheld to show the utter lack of good faith that

Dain, Goodwin and Dain's law firm have exhibited in responding to discovery.

         Movants are trying to obtain in discovery the thousands of withheld communications

between Dain, Goodwin and more than 50 other individuals. Dain and Goodwin must produce

those documents unless they can meet their burden of showing for each withheld communication

that it was protected by privilege in the first place and that any such privilege was not waived by




^ See Duran Aff. ^14(asserting that an email to cseDS@ulmer.com is "protected by the common-interest, attorney-
client, and work-product privileges"). Counsel to Dain and Goodwin asserts in his response (at p. 7)that this email
"was an inadvertent forward of otherwise privileged information to [plaintiffs'] counsel," citing the Duran affidavit
as support The Duran affidavit, however, says nothing about the email being inadvertently forwarded.


{5094/00005/00678783.DOa/3}
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 7 of 35 PageID #:1528




dissemination to other individuals. And those communications are not treated any differently in

the third Procopio privilege log than they were in the prior two Procopio privilege logs.

    I.       Dain and Goodwin Fail to Meet Their Burden ofShowing a Basis for Withholding
             Most Communications They Assert are Privileged.

         This Court should reject Dain and Goodwin's privilege claims for nearly all withheld

documents. If Dain and Goodwin cannot demonstrate a communication was subject to attorney-

client privilege in the first place, this Court need not consider whether the communication was

subject to common interest protection against waiver ofprivilege.

         Under well settled law, Dain and Goodwin have the "burden of showing thefacts which

give rise to the privilege. [A]mere assertion that the matter is confidential and privileged will not

suffice." Krupp v. Chicago Transit Authority, 8 I11.2d 37. 42(1956)(emphasis added). See also.

Consolidation Coal Co. v. Bucyrus-Erie Co., 89 111. 2d 103, 119 (1982); People v. Dist. Court,

County ofAdams, State of Colo., 797 P.2d 1259, 1262 (Colo. 1990). Dain and Goodwin have

failed to meet their burden.


         A. Privilege Applies only to Legal Advice Communications for Which an Attorney is
             Involved in the Communication.


         The common interest doctrine does not create privilege. Privilege must exist first. All that

the common interest doctrine can do is protect a privileged communication from waiver of the

privilege if the communication was shared merely with parties with a common legal interest who

agreed to keep their communications confidential.

         The common interest doctrine is an exception to waiver of attorney-client privilege. Ross

V. Illinois Cent. R.R. Co.,2019 IL App (1st) 181579, tT[ 38, 44; Black v. Sw. Water Conservation

Dist., lA P.3d 462,469(Colo. App. 2003). Therefore, it only applies to communications that are

privileged in the first place:(i) between a lawyer and that lawyer's client, which (ii) involve legal



{5094/00005/00678783.DOCX/3}
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 8 of 35 PageID #:1529




advice. Selby v. O'Dea, 2017IL App(1st) 151572,         35,50-71. Moreover,because ofthe public

policy in favor of full disclosure in discovery, courts have held that the "attorney-client privilege

ought to be strictly confined with its narrowest possible limits." Waste Management, Inc. v.

International Surplus Lines Ins. Co., 144111.2d 178,190(1991).

        Notably, one of the cases Dain and Goodwin cite in their response shows why their

assertions of common interest are improper. In Dexia Credit Local v. Rogan, 231 F.R.D. 268

(N.D. 111. 2004), the court stated that, '^o assert the common interest doctrine as a shield to

production, the parties asserting it must first establish that the underlying documents or

communications withheld were otherwise privileged.... Thus,ifa document is not already shielded

from production by a privilege, then the common interest does not apply." Id. at 273-274(internal

citation omitted). Moreover, the common interest, with a shared legal goal, must predate the

communication. "And,ifa privilege is waived as to certain documents before the common interest

arose, then those documents cannot be shielded by the common interest doctrine." Id. at 274.

        Despite those clear standards, Dain and Goodwin make no effort to explain or demonstrate

how any of the withheld communications involve an attorney-client privileged communication.

Indeed, most of the logged communications do not include lawyers for any party, so it is hard to

imagine how legal advice was being sought or conveyed. The subject matter descriptions in the

privilege log also do not suggest that legal advice was being obtained or provided.

        In Dexia, the court also confirmed that common interest, like privilege generally, must be

established for each specific document. Id. at 273 ("Like the assertion of the attorney-client

privilege, a common interest must be established by the parties asserting it; and, it is limited to

those documents that fall within that interest, and thus must be asserted on a document-hy-

document basis.")(emphasis added). Yet Dain and Goodwin fail to present any facts to show that




{5094/00005/00678783.DOCX/3}
   Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 9 of 35 PageID #:1530




any, much less all, of the withheld documents involved an underlying privileged communication

with an attorney, nor that these communications were shared exclusively with others with a

common legal interest, where the common interest group was created and defined by a prior

common interest agreement.

        Instead ofmeeting their burden ofproofon either privilege or common interest with respect

to specific communications, Dain and Goodwin merely refer to the court's decision in the Litvak

Defamation Case, in which the court in that case concluded that, with respect to certain emails,

Dain "was providing input as an attorney" to his sister, Cherie Wrigley ("Wrigley"). (Response

at p. 9.) Again, however, Dain and Goodwin fail to explain what emails were involved in that

ruling. And it strains credibility to believe that Dain was providing legal advice to his sister in

every withheld communication, particularly since Wrigley has had her own independent counsel

(not Dain) in every case related to this one in which she has been a party.^ Moreover, many
withheld communications included several people other than Wrigley (sometimes Wrigley was

copied, but for many communications she was not). And Dain has never claimed to have acted as

counsel to anyone but Wrigley.

         Finally, while it is not Movants' burden to defeat Dain and Goodwin's assertions of

privilege, there are many logged communications that, from the minimal information provided in

the Procopio privilege log, do not appear to involve legal advice. For example, there are

communications that merely involve Dain and Wrigley, Dain and Goodwin, and Dain and Kerr,

without providing any indication from their subject matter descriptions that legal advice was being




^ Indeed, the parties other than Dain in all related cases, including Wrigley, are all represented by their own
independent counsel. Dain is not counsel ofrecord for any other party in any case. Therefore, it is difficult to imagine
that Dain was providing legal advice to those other parties who have their own attorneys in his communications with
them, much less in every one ofthe thousands ofcommunications between them withheld from production.


{5094/00005/00678783.DOCX/3}
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 10 of 35 PageID #:1531




sought or disseminated. (See Ex. B,lines 2, 3,13,15,49,495- 497, 552,971.) Indeed,some of

the descriptions would appear to belie any claim of privilege. For example:

           (a) Line 2 on the Procopio privilege log is an email from a court-appointed forensic
        accountant,Pamela Kerr, to Dain, with the subject line of"FW:Kerr Forensic Accounting
       PC /Black ALA06862 446-12502." It is hard to see how a message from a court-appointed
       accountant to Dain would involve legal advice.

           (b) Lines 13 and 15 are both emails from Wrigley to Dain, with the subject line "Re:
        Kate's interview w/ Dr." Nothing in that description suggests that any legal advice was
        being sought or provided.

           (c) Line 49, another email from Wrigley to Dain, has the subject line "AMAZING".
        That description does not suggest any legal advice being sought or conveyed.

            (d) Line 497 involves a voicemail that Wrigley left for Dain without any indication
        that the voicemail involves legal advice.

            (e) Line 3 is an email from Goodwin to Dain, with subject line "Re: Draft Motion".
        It is hard to see how that communication involves legal advice, since Dain is not counsel
        to Goodwin.

            (f) Line 495 (Wrigley to Dain) and line 496 (Dain to Kerr) contain subject lines
        suggesting merely that documents are being transmitted.

           (g) Line 557,sent on June 8, 2018, shortly after Goodwin's and Dain's prior counsel
        withdrew for nonpayment oflegal bills has the subject"RE: Attorney for Jeanette Goodwin
        and me in Chicago". There is no reason to believe that is anything other than a request for
        information about possible replacement counsel.

            (h) Line 558 is an email from Dain's and Goodwin's former counsel, with subject
        "FW: Re: Withdrawal on Cases". That description fails to suggest that the communication
        involved legal advice, and the circumstances make it unlikely that advice was proffered.
        Beyond those examples,the communications logged as privileged include ones concerning
the Northwestern University Dean(line 4379-83,4386);regarding a call-in number for a telephone
conference (line 772); and emails on which Dain is not the sender, the recipient, nor copied, for
which we have no information on how Dain received them (e.g.,line 4381). There are emails with

uninformative subject lines such as "Important"(lines 4418-4419),"Important Information"(line
 1199),"VERY important additional information"(line 1880),"Important Conf. Call"(lines 2439-


{5094/0C005/00678783.DOCX/3}                        10
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 11 of 35 PageID #:1532




2440, 3498-3499, 3501) or "REALLY IMPORTANT (line 139). Such descriptions provide no
information about subject matter, nor any reason to believe that legal advice was conveyed or
requested. There are messages from Dain to his secretary with no other recipient (line 3498);
communications between Dain and an expert he hired in Colorado, where he was not counsel to

anyone (lines 3900-3902, 3959-3967, 4032, 4052). And there are the emails with plaintiffs'
counsel, with court personnel, and with the guardian for minor Black children, over which Dain
and Goodwin continue to assert privilege, discussed above. Those are merely some of the

examples which cast doubt on the good faith of Dain and Goodwin's assertions of privilege, let
alone common interest protection against waiver of privilege. More examples are provided below
in subsequent sections ofthis reply brief.

         Perhaps some of the foregoing communications do contain privileged content. But their
content is unknown, Procopio disavowed reviewing them, and there is no reason to believe that
Dain and Goodwin's counsel did the work that Procopio failed to do. There are simply no facts

from which it can be concluded that anything in them is subject to attorney-client privilege.

         B. Dain and Goodwin Have Failed to Establish a Common Litigation Interest with
             the Many People with Whom They Claim a Common Interest Agreement.
         Dain and Goodwin concede, citing Strougo v. NEA Assoc., 199 F.R.D. 515 (S.D.N.Y.

2001), that they must demonstrate that the individuals involved in the withheld communications
are pursuing a common legal goal to justify withholding the communications from production
under the common interest doctrine. (Response at pp. 4-5.) And, in the Dexia Credit case that

Dain and Goodwin cite, the court explained that"the shared interest must be identical, not simply
similar." Dexia Credit, 231 F.R.D. at 273.

         Dain and Goodwin, however, fail to explain what identical legal goal all parties to the

 communications had or were pursuing at the tune of the commumcations. In fact, most of the


 {5094/00005/C0678783.DOCX/3}                   11
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 12 of 35 PageID #:1533




litigation, which included or includes some individuals involved in the communications, did not
arise imtil 2016. Some arose later. Yet, Dain and Goodwin have refused to produce hundreds of

communications that predate any ofthat litigation. (See, e.g., Ex. B,lines 4418-4769.)

        Dain and Goodwin also fail to sustain their burden of providing evidence that each person

with whom they claim common interest was party to a common interest agreement that included
all other parties to the communication, much less evidence that this agreement predates the
communication. On this crucial point, they provide no evidence whatsoever.

         Dain and Goodwin wrongly try to shift the burden to Movants by saying that "[n]one of

[Movants'] arguments defeat Dain or Goodwin's assertions of common interest privilege."
(Response at p. 5.) But again,it is Dain and Goodwin's burden to establish, with facts and notjust
assertions, that each withheld communication was subject to attorney-client privilege in the first
place and then that there was a common interest defense to waiver for every individual involved
in the communication. It is not the Movants' burden to rebut Dain and Goodwin's unsupported

assertions of privilege and common interest.

         The Procopio privilege log reveals that Dain and Goodwin withheld communications
involving more than 50 people. Dain and Goodwin have not shown how any, much less all, of
them had identical legal interests or goals, much less that the communications involved legal
advice concerning a common legal interest. Without that, Dain and Goodwin cannot demonstrate
a basis for privilege, much less common interest protection against waiver ofthat privilege.
         Indeed, to once again illustrate the lack of good faith on Dain and Goodwin's part in
asserting privilege and common interest, this Court should consider that Dain's law firm logged
 communications with the guardian ad litem for Bernard's children, Daniel and Jacob Black, as

 both privileged and subject to common interest protection. (See Ex. B, lines 476, 1039, 1181,



 {5094/00005/00678783.DOCX/3}                   12
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 13 of 35 PageID #:1534




1183, 1189, 1195, 1198, 1200, 1201, 1205, 1207.) Plainly, however, the guardian ad litem for
Bernard's children did not share a common interest with the other parties to those communications.

        In sum, Dain and Goodwin have failed to meet their burden of showing that the withheld
communications involve communications between individuals pursuing a common legal goal.

        C. Dain and Goodwin Have Failed to Show Any Agreement, Oral or Written,Prior
             to May 1, 2018, to Protect Communications from Disclosure on Grounds of
             Common Interest or Joint Defense.

        Dain and Goodwin argue that a written agreement is not required for the common interest

doctrine to apply. Dain and Goodwin, however, cite authority for the proposition that some
agreement or tacit understanding is required.(Response at p. 5.) Nonetheless,they fail to present
any evidence of any oral agreement or tacit understanding prior to May 1, 2018, much less when
that agreement or understanding was reached and who was a party to it. And,again,it is incumbent
on Dain and Goodwin to demonstrate the existence ofa common interest agreement, not Movants

burden to disprove the asserted existence ofsuch an agreement.

         Given Dain and Goodwin's failure to demonstrate any agreement prior to May 1, 2018,

this Court should order Dain and Goodwin to produce the thousands of communications that

predate their written joint defense agreement, or that involve persons not party to that agreement.
That would require production of most logged communications(Ex. B,lines 587-4579.)
         D. Dain and Goodwin Have Failed to Establish that Individuals involved in Many
              Withheld Communications Were Party to Any Common Interest Agreement.

         In their motion to compel, Movants explained that Dain and Goodwin have asserted
common interest privilege for communications with individuals who were not parties to the written
joint defense agreement that Dain and some others signed beginning in May of2018. In response,
 Dain and Goodwin again argue that there need not be a written agreement for communications to
 be protected against waiver of privilege under the common interest doctrine. While that may be


 {5094/00005/00678783.DOCX/3}                   13
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 14 of 35 PageID #:1535




true, there must be an actual agreement between individuals involved in the communications for

there to be common interest protection for their communications. Ross v. Illinois Central Railroad

Co.,2019IL App(1st) 181579,144;Selby v. O'Dea, 2017IL App (1st) 151572,135.

        Dain and Goodwin, however,fail to present any facts or evidence to show any agreement

or imderstanding of any kind at any time involving several individuals involved in many of the
communications. Those individuals include Goodwin, Wrigley, Pamela Kerr, Melissa Cohenson

("Cohenson")and Brian Raphan("Raphan"). None ofthem were parties to the May 2018 written
joint defense agreement. The latter two, Cohenson and Raphan, did not even know, when asked
in depositions, about any common interest privilege in the context of discovery and privilege
assertions in related litigation. (Cohenson Dep. at pp. 50-53, attached as Exhibit C; Raphan Dep.

at p. 20, attached as Exhibit D.) Absent that knowledge,it is difficult to conceive how they were
part of a common interest agreement or understanding. Moreover, their counsel later withdrew
assertions ofcommon interest in responding to discovery. (See Exhibit E hereto.)

         In addition, ifthere had truly been an oral agreement that predated the written joint defense

agreement, one would expect the written agreement to include all parties to the prior oral
agreement. In fact, that agreement does not include many involved in withheld communications.
         At bottom, given the total absence of evidence demonstrating that everyone on a

communication was a party to a prior oral agreement concerning joint defense or common interest
confidentiality, the common interest defense to waiver cannot be sustained, for the thousands of
communications with individuals who did not sign the May 2018 written joint defense agreement,

or for all communications which predated that agreement.




 {5094/00005/00678783.DOCX/3)                      14
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 15 of 35 PageID #:1536




   II.       other Docmnent Production Deficiencies

         At the time the motion to compel was filed, Dain and Goodwin's counsel acknowledged

that they had not produced all responsive documents, and produced some additional documents
contemporaneous with their response. It remains unclear, however, if Dain and Goodwin now
assert that their production is complete. That is concerning given Dain and Goodwin's failure to
explain whether other documents are being withheld on grounds ofprivilege not logged by Dain's
law firm because they never were sent or received by Dain at his law firm email address or because
they involve communications after January 2019 when the Procopio privilege log was prepared.
         This Court should direct Dain and Goodwin to confirm whether they have reviewed all

documents for which privilege is asserted to confirm the basis for privilege, including basis for
common interest protection against waiver, and whether they have now produced all responsive
documents, not listed in the Procopio privilege log, that are being withheld from production on

grounds of common interest privilege.^ This Court should direct them to produce a separate
privilege log ifthey claim privilege for any additional documents not on the Procopio log.
    III.      Conciusion


           For the foregoing reasons, this Court should grant Bernard and Samuel Black's Motion to
Compel, order Dain and Goodwin to produce all documents wrongful withheld from production
on baseless assertions ofprivilege within 14 days,and award such other reliefasjust and equitable,
including Bernard and Samuel's costs, including reasonable attorneys' fees, incurred in having
had to bring and prosecute their motion to compel.




 ® To be clear, Movants are not asking this Court to require Dain and Goodwin to provide a privilege log with respect
to privileged communications solely with their counsel in this case. Movants merely request that Dain and Goodwin
separately log any other communications over which they are asserting common interest or attorney-client privilege.


{5094/00005/00678783.DOCX/3}                             15
 Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 16 of 35 PageID #:1537




                                     Respectfully submitted,

                                     BERNARD BLACK and SAMUEL BLACK,
                                     individually and as Trustees of the SNT,2013 Trust
                                     and Issue Trust



                                     By;/s/ Brad S. Gravson
                                         One ofTheir Attorneys




Benjamin N. Feder
Brad S. Grayson
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook,IL 60062
(847)562-1400(Tel.)
(847)562-1499(Fax)
bfeder@straussmalk.com
bgravson@straussmalk.com




{5094/00005/00678783.DOCX/3}            16
Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 17 of 35 PageID #:1538




       EXHIBIT A
 Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 18 of 35 PageID #:1539

                                                                                    PROCOPIO

 Procopio*                                                                         12544 High Bluff Drive
                                                                                   Suite 400
                                                                                   San Diego,OA 92130
                                                                                    T.858.720.6300
                                                                                    F.619.235.0398

                                                                                    JESSICA T. DURAN
                                                                                    P.858.720.6306
                                                                                    jessica.duran@procopio.cx)m


                                                                                    DEL MAR HEIGHTS
                                                                                    LAS VEGAS
                                                                                    PHOENIX
                                                                                    SAN DIEGO
                                                                                    SlUCON VALLEY


July 10,2019


Bryan G.Schumann
Strauss Malk & Fader LLP
135 Revere Drive
Northbrook, IL 60062

Re: JP Morgan Chase Bank v. Black, et al.
Case No. 18-CV-03447



Dear Mr.Schumann:


This letter is Procopio, Cory, Hargeaves & Savitch's("Procopio") response to Strauss Malk & Fader's
("Strauss") communication of June 4,2019 and serves to outline Procopio's obligations under the
Federal Rules of Civil Procedure and local authority. In addition, Procopio encloses its third amended
privilege log and produces an additional 1,825 documents. The password to access the privilege log
and document production is D@in_41720%.

As a non-party witness, Procopio is afforded protection from unduly burdensome and expensive
tasks that fall outside the requirements of the Federal Rules of Civil Procedure. Fed. R. Civ. Proc.
45(d)(1).

                Fed. R. Civ. Proc. 45(d)(1), affords non-parties protection from undue
                burden. A party or attorney responsible for issuing and serving a
                subpoena musttake reasonable steps to avoid imposing undue
                burden or expense on a person subject to the subpoena.The court
                for the district where compliance is required must enforce this duty
                and impose an appropriate sanction—which may include lost earnings
                and reasonable attorney's fees—on a party who fails to comply. Fed.
                R. Civ. Proc. 45(d)(1).(emphasis added).




{5094/00005/00630606.DOCV}
                                                                                    procopio.com
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 19 of 35 PageID #:1540


 Procopio'

    A. Compliance Court:

At the outset I direct you to Fed. R. Civ. Proc. 45(d)(2)(B)(i) which clearly requires that at anytime, on
notice of the commanded person,the serving party may move the court for the district where
compliance is required for an order compelling production or inspection,(emphasis added). In the
case of, In re Packaged Seafood Products Antitrust Litigation. Case No. 15-md-2670-JLS-MDD,2018
WL 454440, (S.D. Cal. January 17, 2018), class action plaintiffs filed a complaint alleging a price-
fixing conspiracy by the major manufactures of packaged seafood products and their parent
companies. Non-party, Lion Capital, LLC("Lion') was served with two subpoenas for the production of
documents at its office in Los Angeles, CA which is located in the Central District of California. In
response to the subpoenas. Lion served objections but agreed, without waiving its objections, to
produce responsive documents on a rolling basis. Lion stopped production after plaintiffs named
Lion as a defendant and plaintiffs moved to compel production. Plaintiffs filed their motion in the
Southern District of California. Plaintiffs argued that because the case involved multi-district litigation
the court of compliance would likely have transferred the matter to the Southern District of California
under Fed. R. Civ. Proc. 45(f)and that the Southern District of California should ignore Fed. R. Civ.
Proc.(d)(2)(B)(i). The court rejected plaintifTs argument and held that Fed. R. Civ. Proc.(d)(2)(B)(i)
clearly and unequivocally requires that motions to compel compliance with Rule 45 subpoenas be
brought in the court where compliance is required.

The Southern District of California steadfastly adheres to the requirement in Fed. R. Civ. Proc.
(d)(2)(B)(i), even in the face of a complicated multi-district proceeding where the likelihood of a
transfer may be greater. Strauss issued its subpoena to Procopio at its main office in San Diego, CA,
therefore,the compliance court is the Southern District of California. Strauss' reliance on Northern
District of Illinois law is simply improper and unfounded. The pertinentjurisdiction and applicable
source of authority is the Southern District of CA.

Further, Fed. R. Civ. Proc. 45(f) provides that the transfer of a motion to compel to the court where
the action is pending requires either consent of the subpoenaed party or exceptional circumstances.
Fed. R. Civ. Proc. 45(f); In re Packaged Seafood Products Antitrust Litigation. Case No. 15-md-2670-
JLS-MDD,2018 WL 454440,(S.D. Cai. January 17,2018).

    B. ProcoDio's Privilege Log:

Additional provisions of Fed. R. Civ. Proc. 45 unambiguously set forth Procopio's obligations in
responding to Strauss' subpoena. Fed. R. Civ. Proc. 45(e)(B), states that if a subpoena does not
specify a form for producing electronically stored information,the person responding must produce it
in a form (or forms)in which it is ordinarily maintained or in a reasonably useable form or forms.
Here,Strauss did not specify a form for production in its subpoena, or rider thereto,to Procopio.
Therefore, in accordance with Fed. R. Civ. Proc. 45(e)(B), Procopio produced 11,000+ pages of
documents in exactly the form it is ordinarily maintained and utilized, which is in an electronically
stored format("ESI"). This production included uploading and populating the documentation
metadata from Relativity into an Excel based privilege log.

Relativity document management software stores and maintains ail of Procopio's ESI. As explained
in previous correspondence, Procopio's privilege log is populated by extracting from Relativity each
document's unique metadata and transferring it into an Excel spreadsheet which becomes the

{5094/00005/00630606.DOCX/}                          2                                 prOCOpiO.COIll
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 20 of 35 PageID #:1541


 Procopio'

privilege log. Metadata is described as the embedded content within ESI that includes information
about each individual document such as author, recipient(s), subject,file name,CC recipient(s), BCC
recipient(s), and date generated. Metadata is akin to a document's unique fingerprint. However, not
all documents contain all metadata. For example, if a .PDF does not contain any or all metadata it is
because at the moment the document was created the properties of the document were not
populated. This may be due to user preferences or system default settings as well as the general
principle that no child inherits the metadata of their parent. Here,the majority if not all of the
privilege log entries lacking complete information are PDFs. The lack of metadata will cause
information such as author, recipient(s), subject,file name,CC recipient(s), BCC recipient(s), and
date generated to become unavailable on the privilege log.

Some of the privileged documentation identified in Procopio's privilege log lacks metadata and this
is the reason some of these cells are not populated. There simply is no ESI information to extract in
order to populate the fields within the privilege log. Fed. R. Civ. Proc. 45(e)(D) provides that, the
person responding need not provide discovery of electronically stored information from sources that
the person identifies as not reasonably accessible because of undue burden or cost(emphasis
added). As such, Procopio objects to Strauss' request that it perform the overly burdensome task of
altering the metadata of nearly 5,000 documents by manually reviewing each document and typing
in any missing information that did not auto-generate, fin re Imperial Corp. of America. 174 F.R.D.
475,479(S.D. Cal. 1997); Fed. R. Civ. Proc. 45(e)(C)(person responding need not produce the
same electronically stored information in more than one form).

Furthermore, Fed. R. Civ. Proc. 45(e)(2)(A) does not require that a party asserting a privilege disclose
the capacities of the individuals identified in the log. This simply is not the law. The law requires that
Procopio,(i) expressly make the claim; and (ii) describe the nature of the documents,
communications, or tangible things not produced or disclosed-and do so In a manner that, without
revealing Information itself privileged or protected, will enable other parties to assess the claim,
(emphasis added). Nevertheless, Procopio has amended its privilege log v.3 to provide a legend
identifying individuals and their association to others. See bottom tab of privilege log entitled
"legend."

    C. Attornev/Client Privilege:

The 9th Circuit has consistently upheld the requirements for identifying the attorney-client privilege
within a privilege log. In, Skvline Weslevan Church v. California Deoartment of Managed Health Care.
322 F.R.D. 571,584(S.D. Cal. 2017),the church sued California Department of Managed Health
Care and its director, challenging the Department's requirement that group health insurance plans
provide coverage for all legal abortions. On appeal,the church moved to compel production of
documents and the Department moved to seal documents. The court held that the attorney-client
privilege applies to communications between lawyers and their clients when the lawyers act in a
counseling and planning role, as well as when lawyers represent their clients in litigation,jd. at 583,
citing to United States V. Chen.99 F.3d 1495,1501(9th Cir. 1996). The court stated that the party
asserting the privilege must make a prima facie showing that the privilege protects the information
the party intends to withhold,jd^ at 584,citing to In re Grand Jurv Investigation. 974 F.2d 1068,
1071,(9th Cir. 1992).



{5094/00005/00630606.DOCV}                           3                                 prOCOpiO.COITl
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 21 of 35 PageID #:1542


 Procopio'

The court held that a privilege log which identifies the following is sufficient to establish the attorney-
client privilege:(a)attorney and client involved,(b)the nature of the document,(c) all persons or
entities shown on the document to have received or sent the document,(d)all persons or entities
known to have been furnished the document or informed of its substance, and (e)the date the
document was generated, prepared or dated,(citing to In re Grand Jurv Investigation. 974 F.2d at
1071.The Sviine court held that Department submitted a privilege log and a declaration from their
counsel regarding the confidential nature of the documents. The Third Amended Privilege Log
contained the following categories:(1) Bates Beg[in];(2) Bates End;(3) Date Sent;(4) Email To;(5)
Email From;(6) Email CC;(7) Email BCC;(8) Description;(9) Privileged Designation; and (10) Basis
for Privilege." After careful review of the Third Amended Privilege Log and the attorney's declaration,
the court found that Department made a prima facie showing that the attorney-client privilege
applied to the 261 documents designated as such.Skvline Weslevan Church.322 F.R.D. at 584.

Procopio's privilege log complies with the 9^ Circuit requirements and includes all of the very same
elements the court found sufficient in Skvline: author, recipient(s),subject,file name,00 recipient(s),
BOO recipient(s), date generated,the asserted privilege and a description of the privilege which in
conjunction with the subject description serves to identify the nature and general substance of the
communication.The fields,from,00 and BOO provides Strauss with identification of individuals that
have seen or been furnished with the communication Procopio has now attached a third amended
version of its privilege log which includes a legend. The legend will assist Strauss in identifying the
attorney(ies) and their clients. The amended log now also includes the control end and email BOO
fields. Again, Procopio reiterates, this information is fully provided to the extent it is reasonably
accessible via the documents' metadata. Fed. R. Oiv. Proc. 45(e)(D).

In response to the assertion that Strauss is unable to ascertain which document is an attachment to
another document, Procopio reiterates the following example: privilege log entry no. 2(reference is
to the number on the bottom of the cell entry) has a control beg number of
PCHS_TDAIN0000000134.0001.This numerical sequence reveals that this particular document is
attachment 1(i.e..0001)to the parent document identified as PCHS_TDAIN0000000134,located
on Procopio's privilege log cell entry as no. 2,and so on. Each attachment will have the parent
numerical sequence following a second numerical sequence. Attachments are in numericai order.
Procopio's third amended privilege log also identifies each attachment(s) next to parent document by
using "Ctrl Beg Attach and Ctrl End Attach."

    D. Common Interest Doctrine:

                                 i.      AttornevOiient Privilege:

Procopio is afforded the protection of the common interest exception as it applies to attorney-client
privileged communication. The communications in Procopio's privilege log asserting the common
interest are identified on the privilege log and meet the requirements of the Sothern District of
California. More specifically, the communications were made by separate individuals all working
together in furtherance of pursuing the best interests of Ms. Joanne Black and that privilege has not
been waived by disclosure to others outside of the established common interest.




{5094/00005/00630606.DOCV}                           4                                 prOCOpiO.COITl
   Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 22 of 35 PageID #:1543


BiProcopio*

 The common interest exception applies when (1)the communication is made by separate parties in
 the course of a matter of common interest;(2)the communication is designed to further that effort;
 and (3)the privilege has not been waived. Regents of Universitv of California v. Affvmetrix. Inc.. 326
 F.R.D. 275,279(S.D. Cal. 2018),citing U.S. v. Bergonzi. 216 F.R.D. 487,495(N.D. Cal. 2003),citing
 In re Mortgage Realty Trust. 212 B.R. 649,653(Bankr. C.D. Cal. 1997).

 The[common interest] exception Is available regardless of whether litigation has actually
 commenced. Continental Oil Co. v. United States. 330 F.2d 347,350(9th CIr. 1964).(emphasis
 added). Furthermore, in order to Invoke the privilege of the common interest doctrine the 9^ Circuit
 has held that no written agreement Is required and that a joint defense agreement may be Implied
 from conduct and situation,such as attorneys exchanging confidential communications from clients
 who are or potentially may be codefendants or have common Interests In litigation. U.S. v. Gonzalez.
 669 F.3d 974,979 {9^ Cir. 2012)(emphasis added), citing Cont'l Oil. 330 F.2d at 350(privilege
 applies even "without an express understanding that the recipient shall not communicate the
 contents thereof to others"); In re Regents of Universitv of California. 101 F.3d 1386,1389
 (Fed.Clr.1996)(emphasis added)(It may reasonably be Inferred from consultation among clients and
 counsel allied In common legal cause that disclosures are confidential); Other district courts have
 also found that a written agreement is not necessary to establishing a common interest agreement.
 HSH Nordbank AG v. Swerdlow. 259 F.R.D.64,72 n. 12(S.D.N.Y. 2009)(notingjoint agreement
 need not be in writing to protect a communication); Avocent Redmond Corp. v. Rose Elecs.. Inc.. 516
 F.Supp.2d 1199,1203(W.D. Wash.2007)(a written agreement is not required to invoke the Joint
 defense privilege).

 The existence of an express or implied Joint defense agreement "is not necessarily an all-or-nothing
 proposition and may be created by conduct as well as an express agreement. Gonzalez.669 F.3d at
 981.(emphasis added). The separate parties "need not have identical interests and may even have
 some adverse motives," but must share a common interest in litigation.]d. at 980,citing Hunydee,
 355 F.2d at 185. It is clear based on the law that Procopio is not required to establish an identical
 legal interest or provide a written agreement pre-dating May 2018.

 The law unambiguously provides that a common interest may exist prior to litigation, a written
 agreement is not required to establish a common interest and the parties need not have identical
 interests. A common interest is gleamed by the circumstances surrounding the parties and their
 conduct in response to those circumstances. Strauss indicated that it is "aware of only one common
 interest agreement entered into in May 2018." It simply is of no consequence whether Strauss is
 only aware of one agreement because an "agreement" need not be in writing. The critical inquiry is
 whether a sufficient commonality of interests exists between the parties such that the privilege may
 be asserted. In re Imperial Corp. of America. 179 F.R.D. 286,289(S.D.Cal.l998).




 {5094/00005/00630606.D0CX/}
                                                                                    procopio.com
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 23 of 35 PageID #:1544


 Procopio'

                                ii.     Work-Product Privilege:

Similarly, the 9"^ Circuit has a more liberal application of the common interest doctrine as it applies
specifically to work-product protection and has held that while the joint defense privilege is an
extension of the attorney-client privilege, it also applies to the work-product doctrine. Western Fuels
Assn. V. Burlington N.R.R.. 102 F.R.D. 201,203(D. Wyo. 1984).

The doctrine provides that disclosure to a third party does not waive work-product protection where
the third party shares a common interest with the disclosing party that is adverse to that of the party
seeking the discovery. Bergonzi. 216 F.R.D. at 495.(emphasis added). Common interests in the
work product realm are not construed so narrowly as to limit the exception only to co-parties. U.S. ex
rel Burroughs v. DeNardi Corp.. 167 F.R.D.680,685(S.D. Cal. 1996), citing to Loustaiet v. Refco.
154 F.R.D. 243,247(C.D. Cal. 1992).(emphasis added). In addition, opinion-work product enjoys a
nearly at)solute immunity and can be discovered only in rare and extraordinary circumstances. U.S.
ex rel Burroughs. 167 F.R.D at 684,citing to Handgards. Inc. v. Johnson & Johnson.413 F.Supp.926
(N.D. Cal. 1976).(emphasis added).

Procopio is not required to provide any work-product protected during the course of common interest
communications prior to May 2018,or thereafter.

                                ill.    Scope of Common-Interest As to Ms. Black and Mr. Dain
                                        Communications

Procopio is in receipt of Strauss' correspondence of June 18,2019, which asserts to provide
guidance on privilege and common interest claims made by Procopio. We have reviewed your letter
and we agree with some of the assertions made and in response we have produced additional
documentation to that extent.

Procopio, however disagrees with the over simpiification of Strauss' assertion that a communication
which inciudes Mr. Dain and Ms. Black may not assert an attorney-client privilege and common
interest claim because Mr. Dain is a co-trustee to. In the email exchanges involving both Ms. Black
and Mr. Dain, as well as others, at least one if not more of Ms. Black's, Mr. Dain's and/or Ms.
Wrigley's attorneys are present and an integral participant of the communication. There are no
communications in Procopio's priviiege log wherein the communications involve only Mr. Dain and
Ms. Biack.

An agreement to set-up a common interest strategy may be implied from conduct and situation, such
as attorneys exchanging confidentiai communicationsfrom ciients who are potentially or may be co-
litigants or have common interests in iitigation. Moreover,the communication is not waived by
disciosure to others who are aligned in common interest for the same legal strategy and cause. In
order for the common interest exception to a waiver of the attorney-ciient privilege to apply,the
communications at issue must be designed to further the parties'Joint strategy. The parties need not
have identical Interests, only that they share a common interest in the iigation at issue. Regents of
University of California. 326 F.R.D. at 279; Bergonzi. 216 F.R.D. at 495.




{5094/00005/00630606.DOCX/}                        6                                 prOCOpiO.COm
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 24 of 35 PageID #:1545


 Procopiot

Clearly, Mr. Dain, Ms. Black and their respective attorneys are allied In their efforts to seek justice
concerning Mr. Black's administration of trust assets. Therefore,the communications at Issue are
protected by the attorney-client privilege and common Interest doctrine.

    E. Testlmonv:


Strauss, brazenly pointed out that Cherle Wrigley's attorney, Melissa Cohenson testified that she
never entered Into a common Interest agreement on behalf of her client. Yet,there Is no citation or
attachment containing Ms. Cohenson's testimony. As discussed above, a common Interest
agreement need not be written and may be Implied form the circumstances and the parties' conduct.
Further,Strauss states that Cherle Wrigley testified when asked about confidential communications
that "[she] wasn't thinking of that." This tidbit of testimony does not mean that Ms. Wrigley did not
enter Into a common Interest agreement. In fact, It does not appear to even be related to a question
concerning a common Interest agreement. It really falls to prove anything. Procopio suspects that
these references may have been taken out of context. Please send the relevant testimony so that
Procopio may make an evaluation of the testimony within the totality of the context In which It was
provided.

    F. Cost-Shifting:

The privilege log now consists of 4,689 documents,of those, 247 documents do not have all of the
metadata necessary to populate various fields within the privilege log,such as author,subject, CC
etc. My hourly rate Is $350 an hour and I have billed approximately 251 hours,totaling nearly
$88,000 In attorney's fees. This does not Include the staff time from our ESI department. Procopio
has undoubtedly spent a significant amount of time and money complying with Strauss'subpoena In
another party's lawsuit. I anticipate manual Input of any missing data to take an additional 20 hours,
to be billed at my rate of $350 per hour which would total an additional $7,000. If Strauss would like
to have each field within the privilege log that Is missing metadata to be manually populated,
Procopio requests that Strauss share In the costs.

Pursuant to Fed. R. Civ. Proc. 45(d)(2)(B)(ll) which states that when a court orders compliance with a
subpoena over an objection,"the order must protect a person who Is neither a party nor a party's
officer from significant expense resulting from compliance." In, Legal Voice v. Stormans. Inc., 738
F.3d 1178       CIr. 2013),the court relied upon the holding In the leading case of Under v. Calero-
Portocarrero. 251 F.3d 178(D.C. CIr. 2001)which held that cost-shifting Is mandatory In all
Instances In which a non-party Incurs significant expense from compliance with a subpoena,jd. at
182.The Under court held that there are only two relevant considerations under Fed. R. Civ. Proc.
(d)(2)(B)(ll):(1) whether the subpoena Imposes significant expenses on the non-party, and (2)
whether those expenses are significant. Legal Voice at 1184. If these two requirements are satisfied,
the court must protect the non-party by requiring that the party seeking discovery to bear at least
enough of the expense to render the remainder "non-slgnlflcant." jd^; Under. 251 F.3d at 182.The
9^ Circuit holds that the relevant Inquiry In whether to shift costs Is whether the subpoena Imposes
significant expenses on the non-party, and If so,the district court must order the party seeking
discovery to bear some of the cost of compliance. Under. 251 F.3d at 182; Legal Voice. 738 F.3d at
1184.




{5094/00005/00630606.DOCX/1
                                                                                      procopio.com
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 25 of 35 PageID #:1546


 Procopio*

The Legal Voice court had "no trouble concluding that $20,000 is significant." Jd. at 1185. In Under
the court held that $9,000 may be sufficiently significant to justify cost-shifting. Under. 251 F.3d at
182.See also,the matter of Callwave Commc'n v. Wavemarket. Inc.. No. C 14-80112 JSW (LB),
2017 WL 2918218(N.D. Cal. June 26, 2014)which held that attorney's fees may also be
appropriately granted as a reasonable cost of compliance.Surely,the $88,000 already accrued by
Procopio in attorney's fees has surpassed the courts' notion of cost significance.

Please advise as to whether Strauss is interested in cost-shifting as it pertains to the manual input of
any missing data in the privilege log.

    G. Conclusion

Procopio complied with the subpoena request by producing over 11,000+ pages of documents with
a comprehensive privilege log which provided information such as, author, recipient(s), subject,file
name, CO recipient(s), BOG recipient(s), and date generated to the extent that the metadata was
available. In response to your meet and confer of April 3, 2019, Procopio modified its privilege log
on April 10, 2019.The modification included additional information as to the attachments,such as
the privilege descriptions, author, recipient(s), subject,file name, CO recipient(s), and date generated
to the extent that the metadata was available. In response to your meet and confer letter of May 8,
2019, Procopio replied on May 21,2019 with an explanation of the ESI processes which goes into
generating our privilege log.

Now, Procopio provides an additional 29,000+ pages of documents and a third amended version of
its 9^ Circuit compliant privilege log which also includes a legend.The legend identifies the names of
individuals and their associations with others located within the documentation. The amended log
also reflects newly added data fields such as Bates End and BCC(recipients). Lastly, the log only
reflects documentation withheld based on a document-by-document analysis of privilege irrespective
of the privilege designation of any family members. All non-privileged communications have been
produced.



Kindest regards.




/s/ Jessica L. Thompson Duran

Jessica T. Duran
Attorney, of
Procopio, Cory, Hargreaves & Savitch LLP




{5094/00005/00630606.DOCV)
                                                   3                                procopio.com
Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 26 of 35 PageID #:1547




        EXHIBIT B
Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 27 of 35 PageID #:1548




        EXHIBIT C
       Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 28 of 35 PageID #:1549



     08/28/2018                                 MELISSA COHENSON                            Page 1

                                                                                          Page 1
1                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                        EASTERN DIVISION


3
       KATHERINE BLACK,
4
                                 Plaintiff,                       Case No.:
5                                                                 17-cv-OOlOl
           V.

6
       CHERIE WRIGLEY, MELISSA COHENSON,
7      BRIAN A. RAPHAN, P.C., and
       PAMELA KERR,
8


9                                Defendants.


10


11


12                         Oral deposition of MELISSA COHENSON, taken

13     pursuant to Notice, was held at the Law Offices of

14     LITCHFIELD CAVO LLP, 420 Lexington Avenue, New York,

15     New York, commencing August 28, 2018, 9:51 a.m., on

16     the above date, before Amanda McCredo, a Court

17     Reporter and Notary Public in the State of New

18     York.


19


20


21


22


23


24


25




     witranscripts@asIegalsupport.coin    U.S.LEGAL SUPPORT / GRAMANN REPORTING   Phone:(800)899-7222
  Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 29 of 35 PageID #:1550



08/28/2018                                          MELISSA COHENSON                                                  Pages 50-53

                                                           Page 50                                                            Page 52
 1    BY MR. SCHAAINAN:                                              1        Q    You're really not allowed to ask any
 2         Q      Did you create the document?                       2    questions of me. You're certainly allowed to ask
 3         A      I don't even know what document we're              3    questions of your counsel.
 4    talking about here, to be honest. I know you said              4             In the hopes of getting through this as
 5    it's a sinple question. To me, it's not. This is               5    e3q)editiously and as efficiently as possible, your
 6    the first time I'm looking at Exhibit 3. I don't               6    asking me questions would not be helpful.
 7    know vdiat this spreadsheet is. I'm loddng at the              7             I'll proceed with other questions.
 8    description here which says, "Prqperty valuation,"             8        A    Okay.
 9    and you read the address and that rings a bell.                9        Q    Because that's my job, is to ask you
10              I don't know if this was something -- it             10   questions and your job is to give answers.
11    looks to me here as it's from Pamela Kerr — it has             11       A      Yes.

12    an email address — sent it to me.                              12       Q      The next document, which is MCBR68 throu^
13             So in strictly just looking at this                   13   69, again, is identified as an anail. This one
14    description from Pamela Kerr to Melissa Cohenson, I            14   appears to be from Ira Salzman to a number of
15    do not believe I created it.        And I did not invoke       15   persons and your email address is listed as someone
16    any privilege as I did not even create this.                   16   who received it.
17         Q      I understand. And I'm entitled to explore          17              Do you recall this anail, vMch is
18    whether the privilege was appropriately invoked and            18   apparently dated March 10, 2016?
19    I think you, as the recipient, are a fair target for           19       A    I recall having been sent emails frcm
20    my questions about whether the privilege was                   20   Mr. Salzman with the groip of people that are listed
21    properly invoked.                                              21   here on a few occasions. And this description.
22                MR. EANTQNE:      I would like to note for the     22   "Joanne   Black, inmediate next steps," I have no idea
23          record, if Pamela Kerr was retained by counsel.          23   what it   involved, like, specifically.
24          then her work would also constitute work                 24       Q      And you didn't create this document, to the
25          product. It doesn't necessarily mean because             25   best of   your recollection, did you?
                                                           Page 51                                                            Page 53
 1             Melissa didn't create it, that it doesn't              1       A      No.

 2             constitute work product.                               2       Q      So it's not your work product, is it?
 3                If Pamela Kerr was retained as counsel, the         3       A    Well, I may have replied.
 4          documents she created would also constitute              4        Q    Well, this isn't a r^ly that's being
 5          work product.                                             5   identified here. It's a document and it appears to
 6         Q    Ms. Cohenson, what is the common interest             6   be a document from Ira Salzman to a group of people
 7    you shared with Ms. Kerr regarding the email dated              7   including you, correct?
 8    February 18, 2016 addressed to you?                             8       A      Correct.

 9         A       May I ask what you mean by "coranon                9              Can I ask ny counsel a question?
10    interest"?                                                     10       Q      That's fine.
11        Q    You can. But it's the privilege that's                11               MR. CRAWFORD: She is asking me who
12    being asserted on your behalf.                                 12           prepared this.
13             So I would first like you to answer that              13               This is a privileged log that was prepared
14    question based on vdiatever understanding you have             14           by our firm of documents that we believe are
 15   about conmon interest.                                         15           protected from discovery.
 16                MR. CRAWFORD:     Before she answers, I'm         16               THE WITNESS: Okay.
 17            going to interject that these are legal               17               MR. CRAWFORD:    So these are documents that
 18            objections that were asserted by her counsel.         18           would have been in the file that was provided
 19            as is very ccotkhi and you have done in your          19           by Brian Raphan's office and, again, these are
 20            discovery.                                            20           vdiat we believe are privileged documents and
 21                The objections are asserted by the                21           that's why you haven't seen it.
 22            attorneys and the answers are provided by the         22               MR. SCHAAIMRN:    Mr. Crawford, are you
 23            clients, the parties.                                 23           willing to stipulate these documents were in
 24                Subject to that, you can answer.                  24           the file that Ms. Cohenson received from Brian
 25        A       Am I allowed to ask —                             25           Raphan or her first attorney received from


witranscripts@uslegaisupport.coin            U.S.LEGAL SUPPORT / GRAMANN REPORTING                                  Phone:(800)899-7222
Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 30 of 35 PageID #:1551




       EXHIBIT D
 Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 31 of 35 PageID #:1552

Case l:16-cv-01238-CBA-ST Document 196-16 Filed 02/19/19 Page 1 of 2 PageID #: 6456

       08/28/2018                                      BRIAN RAPHAN                                           Page 1


   1                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                                               EASTERN DIVISION


   3     -   -   -    -   -   -   -    -   -   -   -   -   -   -   -   -   -   -   -X

         KATHERINE BLACK,
   4
                                    Plaintiff,                                          Case No.:
   5                                                                                    17-cv-OOlOl
             V.

   6
         CHERIE WRIGLEY, MELISSA COHENSON,
   7     BRIAN A. RAPHAN, P.C., and
         PAMELA KERR,
   8


   9                                  Defendants


  10


  11


  12                          Oral deposition of BRIAN RAPHAN and BRIAN

  13     RAPHAN, P.C., by BRIAN RAPHAN, taken pursuant to

  14     Notice, was held at the Law Offices of LITCHFIELD

  15     CAVO LLP, 420 Lexington Avenue, New York, New York,

  16     commencing August 28, 2018, 3:41 p.m., on the above

  17     date, before Amanda McCredo, a Court Reporter and

  18     Notary Public in the State of New York.

  19


  20


  21


  22


  23


  24


  25




       mtranscripts@usiegalsupport.coin    U.S. LEGAL SUPPORT / GRAMANN REPORTING                   Phone:(800)899-7222
 Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 32 of 35 PageID #:1553

Case l:16-cv-01238-CBA-ST Document 196-16 Filed 02/19/19 Page 2 of 2 PagelD #: 6457
       08/28/2018                                  BRIAN RAPHAN                                   Page 20


   1     counsel.

   2              Q         I'm going to show you some documents,

   3     Mr. Raphan, and hopefully that will stimulate some

   4     answers here.

   5                        Did you have any role in preparing the

   6     privilege log in this case?

   7              A         No.


   8              Q         Have you ever seen the privilege log?

   9              A         No.


  10              Q         Do you know the basis on which the common

  11     interest exception to the attorney-client privilege

  12     is being asserted in this case?

  13              A          I don't understand the question.

  14              Q          Do you know what a common interest

  15     privilege is?

  16              A          Other than guessing, no.

  17                         I didn't read the privilege log, but it was

  18     in front of my lawyer when we were speaking.

  19              Q          I appreciate that.

  20                         There are a pile of exhibits here.                     Can you

  21      pull out what's been marked as Exhibit 7?                                They
  22     should be in order.

  23              A          I got it.

  24                                            (Exhibit 7 was shown to the

  25                                            witness.)



       witranscripts@u$legalsupport.coin   U.S. LEGAL SUPPORT /GRAMANN REPORTING          Phone:(800)899-7222
Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 33 of 35 PageID #:1554




        EXHIBIT E
 Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 34 of 35 PageID #:1555




From: Crawford,Thomas <crawford@litchfieldcavoxom>
Date: Wed, Mar 6,2019 at 6:29 PM
Subject: Black v. Wrigley, et al.
To: donald homyk <donaldhomvk@gmail.com>
CC: Ruscheinski, Paul <ruscheinski@.litchfieldcavo.com>. Ameti, Dean
<ameti@litchfieldcavoxom>



Don,




I'm sorry for not getting back to you sooner about the privilege logs. We are extremely short-
staffed due to several recent associates departures and maternity leaves, and Paul and I are
preparing for a trial on Tuesday. Anyway,I've looked into this. I first started by looking at the
RFPs directed to Cohenson and Raphan P.O. I then looked at the complaints in this case and the
NY case. I think you will agree that the scope ofthis case is far narrower from the scope ofthe
NY case. The NY action involves 3 plaintiffs, none of which £ire Kate Black. My understanding
is that the three plaintiffs in that case(Sarah H. Black, Daniel L. Black and Jacob L. Black)are
Bernard Black's children. I do not know ifthey are also Kate Black's children, which I
understand are a blended family. In addition, the NY case involves 6 additional defendants that
are not parties in the Illinois litigation. My understanding is that the NY action does not involve
a defamation claim. As a natural result ofthe different parties and issues involved in the two
actions, the discovery requests in these actions are not identical. In summary, it appears that the
documents sought vary greatly from those sought so the universe of potentially responsive
documents is smaller in this action. As a result, the universe of potentially withheld documents
is smaller.




Further, your predecessor's RFPs served on my clients, a total of 11 requests, which attempt to
be tailored to this case. For example,four deal with your client's employer, which we presume is
limited to Northwestern Law School. There was no definition of"Plaintiffs employer". One is
for documents that related to our clients' affirmative defenses. Two more requests seek
documents related, in part, to the Estate of Renata Black's Trust. Out ofthe 695 paragraphs in
the operative pleading, there is not a single reference to Renata Black. We objected to those two
as overly broad and unduly burdensome. In addition, we asserted objections to many ofthe
Requests as to specific words or phrases used being vague and ambiguous, among other
objections, which made it difficult to determine what would be responsive, and thus what might
need to be withheld. Your predecessor did not attempt to clarify the phrases at issue.



I will note that our responses need to be supplemented due to the prior assertion ofthe Common
Interest Doctrine, which has since been wiAdrawn,and several responses which included
 Case: 1:18-cv-03447 Document #: 140 Filed: 03/16/20 Page 35 of 35 PageID #:1556




"investigation continues". I will supplement the responses and objections. Please feel free to
contact me if you have any questions or would like to discuss any ofthis.



Tom


Thomas M. Crawford

Partner

Admitted in Illinois, Maryland and Iowa

D 312.781.6679|F 312.781.6630|M 847.840.4763

Crawford@LitchfieldCavo.com


LITCHFIELD
ATTOaNCVSAriAW CAVO tXF
303 West Madison I Suite 300 I Chicaao. IL 60606


www.UtchfieidCavo.com
